DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
Claims 6 and 9-11 have been amended.  Claim 7 has been cancelled. 
Claims 6 and 8-11 are currently pending. 
Response to Arguments
Applicant’s arguments filed on 07/06/2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0250916 A1, hereinafter “Li”) in view of Yang et al. (US 2017/0094604 A1, hereinafter “Yang”).  
As to claim 6:
Li discloses a computer-implemented analysis method of a radio wave state (see Abstract; Figs. 2 and 6), comprising:  - 22 -Attorney Docket No. YAMA-0755 
(“the control node, e.g. control node 110, manages database 120, which may be database 300 of FIG. 3, and controls the storage of various sets of information received from various communications devices, e.g., wireless terminals, in the system 100. Thus the control node receives information such as the location information, sensed available frequency bands, sensed interference etc., from the wireless terminal and stores and/or updates the information in the database, e.g., database 120 of FIG. 1”; [0076] “the wireless terminal communicates information indicating the location of the wireless terminal and, optionally, information identifying one or more available frequency bands, to the control node, e.g., information from step 604 and, optionally, information from step 617; [0076] ; “time a frequency band is used at the wireless terminal”; Fig. 3; [0039] the examiner interprets the wireless terminal/device as the audio system, and database 300 as the generated use condition information that includes time when the wireless terminal is in use (i.e., time a frequency band is used at the wireless terminal) and location of the wireless terminal (i.e., the location of the wireless terminal)), where the audio system includes one or more receiving devices for wireless reception of [a] signal (“allocating one or more frequency bands to a communications device for wireless communications… communications using a particular technology supported by the wireless terminal”; Abstract; [0001]; [0056]; “wireless terminal 102 what frequency band or bands the wireless terminal is to use for communicating with other communications peer communications devices”; [0080] “Input module 706 can receive input signals. Input module 706 can, and in some embodiments does, include a wireless receiver and/or a wired or optical input interface for receiving input”; [0085] the examiner interprets the wireless terminal/device as the audio system and the input module 706 as the receiving device);
identifying radio wave information indicative of the radio wave state of jamming radio waves in accordance with the generated use condition information, by use of relationship information indicative of a relationship between measured radio wave information indicative of a measured radio wave state and measurement condition information indicative of a measurement condition of the measured radio wave state (“the control node accesses information from a database including channel information on a per frequency band and location basis. In some embodiments, the accessed information indicates channel usage information. In some such embodiments, the accessed information further indicates at least one of: interference detected at the wireless terminal location and a fraction of time a frequency band is used at the wireless terminal. In some such embodiments, the accessed information indicates the fraction of time a frequency band is used at the wireless terminal on a per technology basis. In various embodiments, the channel usage information includes information indicating the number of devices currently using a frequency band at the wireless terminal location. In some embodiments, the number of devices currently using a frequency band includes per technology device number information”; Fig. 3; [0039] “the control node assigns one or more available frequency bands to said wireless terminal based on said accessed database information”; Fig. 3; [0040]; [0080]; [0085]  the examiner interprets interference information as radio wave information indicative of the radio wave state of jamming radio waves, the database as use condition information and relationship information.  The examiner also interprets interference detection/interference level as measured radio wave state and time a frequency band is used as measurement condition information indicative of a measurement condition of the measured radio wave state); and 
setting a frequency to be used by each of the one or more receiving devices of the audio system, by using the identified radio wave information (“the control node assigns one or more available frequency bands to said wireless terminal based on said accessed database information”; [0040] “the control node accesses information from a database including channel information on a per frequency band and location basis. In some embodiments, the accessed information indicates channel usage information. In some such embodiments, the accessed information further indicates at least one of: interference detected at the wireless terminal location and a fraction of time a frequency band is used at the wireless terminal. In some such embodiments, the accessed information indicates the fraction of time a frequency band is used at the wireless terminal on a per technology basis. In various embodiments, the channel usage information includes information indicating the number of devices currently using a frequency band at the wireless terminal location. In some embodiments, the number of devices currently using a frequency band includes per technology device number information”; [0039]; [0080]; [0085] note: interference information = radio wave information, the input module of the wireless terminal = receiving device).
Li does not explicitly disclose an audio signal.
However, Yang discloses where the audio system includes one or more receiving devices for wireless reception of an audio signal (“The mobile device 70 can further include an audio circuit (not illustrated), and a speaker and a transducer can provide an audio interface between the user and the mobile device 70. The audio circuit can convert received audio data into an electric signal and transmit the electric signal to the speaker, which is converted by the speaker into an audio signal for output; and on the other hand, the transducer converts a collected audio signal into an electric signal which is received by the audio circuit and then converted into audio data, and the audio data is further output to the processor for processing and then transmitted to another terminal, for example, or the audio data is output to the memory or further processing”; [0225]-[0226] the examiner interprets the wireless terminal/device as the audio system and the audio circuit/transducer/antenna/speaker as the receiving device(s)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known teaching of Yang into Li’s system/method as it would allow the signal to be an audio signal.  Such combination would have been obvious as the references are from analogous where combining prior art elements according to known methods (use of audio signal in wireless communications) to yield predictable results.   In addition, Yang also provides the advantage of avoiding interference during communication (Yang; [0059]; [0170]). 
As to claim 8:
The combined system/method of Li and Yang discloses the invention set forth above, Li further discloses wherein identifying the radio wave information includes identifying the radio wave information by using the relationship information generated for a place at which the audio system is sited (“the control node accesses information from a database including channel information on a per frequency band and location basis. In some embodiments, the accessed information indicates channel usage information. In some such embodiments, the accessed information further indicates at least one of: interference detected at the wireless terminal location and a fraction of time a frequency band is used at the wireless terminal. In some such embodiments, the accessed information indicates the fraction of time a frequency band is used at the wireless terminal on a per technology basis. In various embodiments, the channel usage information includes information indicating the number of devices currently using a frequency band at the wireless terminal location. In some embodiments, the number of devices currently using a frequency band includes per technology device number information”; Fig. 3; [0039] “the control node assigns one or more available frequency bands to said wireless terminal based on said accessed database information”; [0040]).  
As to claim 9:
The combined system/method of Li and Yang discloses the invention set forth above, Li further discloses wherein identifying the radio wave information includes identifying the radio wave information, by using the relationship information generated for another place within a predetermined distance to a place at which the audio system is sited (“Information maintained in database 300 is received from one or more communications devices, e.g., wireless terminals operating at various locations and/or based upon information received from one or more communications devices, e.g., wireless terminals operating at various locations.”; [0044]).  
As to claim 10:
The combined system/method of Li and Yang discloses the invention set forth above, Li further discloses wherein the measured radio wave information represents frequency characteristics (“the control node accesses information from a database including channel information on a per frequency band and location basis. In some embodiments, the accessed information indicates channel usage information. In some such embodiments, the accessed information further indicates at least one of: interference detected at the wireless terminal location and a fraction of time a frequency band is used at the wireless terminal. In some such embodiments, the accessed information indicates the fraction of time a frequency band is used at the wireless terminal on a per technology basis. In various embodiments, the channel usage information includes information indicating the number of devices currently using a frequency band at the wireless terminal location. In some embodiments, the number of devices currently using a frequency band includes per technology device number information”; Fig. 3; [0039] “the control node assigns one or more available frequency bands to said wireless terminal based on said accessed database information”; [0040]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0250916 A1) in view of Yang (US 2017/0094604 A1) and further in view of Shimura (US 2019/0037504 A1).  
As to claim 11:
The combined system/method of Li and Yang discloses the invention set forth above, but does not explicitly disclose wherein the measured radio wave information is information indicative of, for each frequency band, whether or not a radio field intensity exceeds a threshold value.
However, Shimura discloses the measured radio wave information is information indicative of, for each frequency band, whether or not a radio field intensity exceeds a threshold value (“If the measured radio field intensity does not exceed a predetermined threshold, it is determined that no other communication device is performing communication on the frequency channel, and the communication device 103 transmits the signal. If the measured radio field intensity is greater than or equal to the predetermined threshold, on the other hand, it is determined that any other communication device is performing communication on the frequency channel, and the communication device 103 does not transmit the signal. Thus, the communication device 103 is prevented from interfering with other communication devices”; [0027]; [0047]; [0050]-[0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shimura into the combined system/method of Li and Yang as it would allow the radio wave information to be information indicative of, for each frequency band, whether or not a radio field intensity exceeds a threshold value.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to prevent interference with other communication devices (Shimura; [0027]; [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476